Citation Nr: 1419707	
Decision Date: 05/02/14    Archive Date: 05/16/14

DOCKET NO.  09-28 106	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in
Wichita, Kansas


THE ISSUE

Entitlement to a rating in excess of 30 percent for posttraumatic stress disorder (PTSD) prior to March 17, 2011, and in excess of 50 percent thereafter.


REPRESENTATION

Appellant represented by:	Allan T. Fenley, Attorney At Law


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

Cheryl E. Handy, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from February 1966 to January 1969, including service in the Republic of Vietnam, for which he earned the Combat Infantry Badge and Bronze Star Medal.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in March 2008 of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas, which continued a 30 percent disability rating for PTSD.  A subsequent rating decision in May 2011 granted an increased disability rating of 50 percent effective March 17, 2011.  The Veteran has continued his appeal and both time periods and ratings are before the Board.  AB v. Brown, 6 Vet. App. 35 (1993) (holding that after the veteran has perfected his appeal, a subsequent rating decision awarding a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal)

In November 2010, the Veteran appeared at a Video Conference hearing before the undersigned Acting Veterans Law Judge.  A transcript of that hearing is in the claims file.

This case was previously before the Board in January 2011, when it was remanded for further development to include providing the Veteran an additional VA examination.  As the requested development has been completed, no further action to ensure compliance with the remand directive is required.  Stegall v. West, 11 Vet. App. 268 (1998). 




FINDING OF FACT

During the entire appellate time frame, the Veteran's PTSD is manifested by insomnia, sleep disturbances, depression, anxiety, hypervigilence, flashbacks, intrusive recollections, nightmares, irritability, decreased concentration, near total social isolation, and one remote suicidal ideation, all causing serious, but not total social and occupational impairment.


CONCLUSION OF LAW

The criteria for a 70 percent disability rating, and no higher, for PTSD have been met for the entire appellate time frame.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Assist and Notify

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

Here, the Veteran was sent a pre-adjudication letter in October 2007 that provided information as to what evidence was required to substantiate the claim and of the division of responsibilities between VA and a claimant in developing an appeal.  The letter also explained what type of information and evidence was needed to establish a disability rating and effective date.  Accordingly, no further development is required with respect to the duty to notify.

VA also satisfied its duty to assist.  The Board has reviewed the electronic evidence contained in the Veteran's Virtual VA and VBMS folders as well as the paper file.  These files together comprise the claims file.  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  Moreover, his statements in support of the claim are of record, including testimony provided at a November 2010 hearing before the undersigned.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.

In compliance with the Board's January 2011 remand, VA provided the Veteran with a medical examination in March 2011.  This examination contained all information needed to rate the disability.  Indeed, the examiner reviewed the objective evidence of record and documented the Veteran's current complaints.  Moreover, the VA examiner performed a thorough clinical evaluation, and then offered an opinion as to the nature of the claimed disabilities, accompanied by a rationale.  Therefore, this examination is adequate for VA purposes.  Thus VA has complied with the January 2011 remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998).

The United States Court of Appeals for Veterans Claims (Court) has held that that provisions of 38 C.F.R. § 3.103(c)(2) impose two distinct duties on VA employees, including Board personnel, in conducting hearings: The duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).

At the hearing the undersigned identified the issue, sought information as to treatment to determine whether all relevant records had been obtained, and sought information as to any changes in the disability since the last examination.  Ultimately the claim was remanded for a new examination.  The Board thereby met the duties imposed by 38 C.F.R. § 3.103(c)(2) as interpreted in Bryant.

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Increased Rating for PTSD

Legal Criteria

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2013).  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 C.F.R. §38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2013).  

The Rating Schedule for the criteria for rating PTSD provides, in pertinent part:

Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events) . . . . . . . . . . . . . . . . . . . 30

Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships . . . . . . . . . . . . . . . . . . . . . . 50

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships . . . . . .. . . . . . . . . . . 70

Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  . . . . . . 100

38 C.F.R. § 4.130, Diagnostic Code 9411.

The evidence considered in determining the level of impairment under the Rating Schedule for PTSD is not restricted to the symptoms provided in the diagnostic code.  Instead, VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).  Id., Mauerhan v. Principi, 16 Vet. App. 436 (2002).  The DSM-IV provides for a global assessment functioning score (GAF) of 41-50 for serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF rating of 51-60 is assigned for moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  DSM-IV, 46-7.  

Here, the Veteran's VA outpatient treatment records and VA examinations throughout the appellate time frame spanning from 2007 to 2014 indicate consistent GAF scores ranging from 48 to 57, but mainly reflect a GAF score of 50.  As will be discussed below, the records describe "moderate to serious" symptoms including near total social isolation, insomnia, and depression.  While the Veteran is able to maintain a full-time job, according to his testimony before the Board, it is not without an abundance of stress and effort on his part to stay away from people as much as possible.  

As is discussed in more detail below, the Board finds the Veteran's described disability picture throughout the appellate time frame has been consistent, on the cusp between moderate and serious symptoms.  Resolving the discrepancy of symptoms in the Veteran's favor, the Board finds his disability picture warrants a 70 percent disability rating, but no higher.  Consideration has been given to assigning staged ratings; however, at no time during the period in question has either disability warranted a higher schedular rating.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran filed a claim for increased disability rating for his PTSD on May 22, 2007.  He was afforded a VA examination in February 2008.  At that time, his symptoms included flattened affect, shortened attention span, circumstantial thought processes, sleep impairment, flashbacks at least once a week, recurrent irritability and anger, hypervigilance, hyperstartle reaction, disturbances of motivation and mood, and difficulty in maintaining effective work and social relationships.  The examiner offered the opinion that the Veteran's symptoms were productive of a disability picture consistent with occupational and social impairment characterized by reduced reliability and productivity.  He was assigned a GAF score of 50 for moderate-to-serious symptoms.  The Veteran further indicated a history of being divorced three times, and in a current rocky long-term relationship.  He has a son, which he is estranged from and his only regular social interaction is with his mother.  The Veteran did not exhibit any inappropriate behaviour, and denied hallucinations, suicidal ideation, or homicidal ideation.  He worked full time as an airport manager and transportation driver, finding the managerial responsibilities very stressful.  The examiner opined that the Veteran's condition did not render him totally disabled.

The Veteran was provided a second VA examination in March 2009, where symptoms were relatively the same.  The examiner assigned the Veteran a GAF score of 52, indicating at that time he no longer was in any romantic relationship.  The examiner emphasized the fact that the Veteran had very limited social interest.  Alcohol abuse was also noted.  Indeed, the examiner noted diagnoses of major depressive disorder and alcohol dependence in addition to PTSD.  His symptoms also included sleep disturbance, nightmares, decreased energy, decreased concentration, and feelings of despair.  He struggled with his employment and had not been able to maintain a romantic relationship.  The examiner noted that the Veteran's depression and PTSD overlap and could not be distinguished for evaluation purposes.  The examiner offered the opinion that the Veteran's symptoms were productive of a disability picture consistent with occupational and social impairment characterized by reduced reliability and productivity.

The Veteran underwent another VA examination in March 2011 where he stated that his symptoms had worsened since his last examination.  He remained hopeless and continued to have suicidal ideation, but no intention to act on it.  His ability to receive therapy was limited because of the isolated area in which he lived.  Since the last examination he was divorced again and tended to avoid family gatherings because he didn't like being around people.  He stayed mostly to himself and had lost most of his friends due to lack of interest in outside activities.  He had no hobbies and did not enjoy television or reading.  His thought content showed preoccupation with one or two topics, phobias, and ideas of reference, and he engaged in repetitive hand-washing.  He still had difficulty with sleep disturbance, hypervigilance, and hyperstartle, and was irritable and did not accept criticism well at work.  He had anxiety attacks on a regular basis, often triggered by helicopters landing at the small airport where he worked.  He could not handle the stress of driving in traffic and had difficulty following instructions.  The examiner felt the Veteran's dysthymia was directly related to his PTSD and his alcohol abuse was aggravated by PTSD.  It was the examiner's opinion that the Veteran's PTSD symptoms resulted in deficiencies of judgment, family relations, work, and mood.  The examiner assigned the Veteran a GAF score of 48 for serious symptoms, but less than total occupational and social impairment.

VA outpatient treatment records from 2008 to 2014 indicate ongoing treatment for PTSD symptoms, to include insomnia, depression, anxiety, concentration problems, and social isolation with GAF scores ranging from 50 to 57.  The symptoms described are similar to the VA examinations indicating a relatively similar disability picture throughout the appellate time frame.

The Veteran also submitted lay statements from acquaintances who have known the Veteran through the years indicating their observation of his depression, anxiety, social isolation, and inability to cope with stress.

In short, throughout the appellate time frame, the Veteran's PTSD has been manifested by restricted affect, decreased concentration, at least some past suicidal ideation, depression, anxiety, difficulty coping with stress, and nearly total social isolation.  Although the Veteran has maintained a full time job, he has otherwise isolated himself from other people.  He further finds his job a source of extreme stress and stated, during his testimony before the Board, he was surprised he managed to stay employed.  These symptoms do not completely fit the 70 percent rating criteria, but are beyond the criteria for a 50 percent disability.  Accordingly, the Board finds a 70 percent rating is warranted.  

In contrast, the Veteran does not have symptoms ordinarily associated with a 100 percent, total, disability picture.  The Veteran denied hallucinations and delusions.  No examiner observed inappropriate behavior, disorientation, or gross impairment in thought processes or communication.  Indeed, the Veteran was oriented to time, place, and circumstance, his memory was within normal limits, and he exhibited normal hygiene.  Although the Veteran testified to suicidal ideation, he has never been considered a persistent danger of hurting self or others.  As noted above, the Veteran is nearly totally socially isolated, but has maintained a full time job.  

For these reasons, the Board concludes a 70 percent rating is warranted, but no higher, for the Veteran's PTSD for the entirety of the appellate time frame.

Extraschedular Rating

Although the Board is precluded by regulation from assigning extraschedular ratings under 38 C.F.R. § 3.321(b)(1) in the first instance, the Board is not precluded from considering whether the case should be referred to the Director of VA's Compensation and Pension Service.

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for a service-connected disability is inadequate.  There must be a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria.

If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

Here, the rating criteria reasonably describe the Veteran's disability levels and symptomatology related to his PTSD and provide for higher ratings for more severe symptoms.  Indeed, the Veteran's disturbances of motivation and mood, feelings of anxiety and depression, and difficulties in social and occupational functioning are well accounted for in the rating criteria and the assigned schedular ratings are, therefore, adequate.  Consequently, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).

The Board has also considered whether a claim for a higher rating or rating on the basis of unemployability has been raised in this case.  The Board notes that the Veteran has not alleged that he is unemployable due to his PTSD and, in fact, he is currently employed full-time.  Therefore, the Board has concluded that the issue of entitlement to a total rating based on unemployability has not been raised in this appeal.


ORDER

Entitlement to a 70 percent disability rating for PTSD is granted as of May 22, 2007, subject to the provision governing the award of monetary benefits.



____________________________________________
SHEREEN M. MARCUS
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


